DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 6 – 13 and 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu, et al, U. S. Patent Application Publication 2020/0236545 (“Xu”) in view of Collier, et al, U. S. Patent 5,052,050 (“Collier”).
Regarding claim 1, Xu teaches:
A signal demodulation device, comprising:  (Xu, paragraph 0064, figures 3 and 4, “Then, the received signal is represented as R(t): where A is the amplitude, A is the wavelength, c is the speed of light, .omega. represents the angular velocity, .Phi.(t) is the time- varying phase, d.sub.0 is the distance between the Doppler radar and the subject, and x(t) denotes the time-varying displacement caused by cardiac motion.”;  A signal demodulator that breaks the signal into two components, an in-phase (I(t)) and quadrature (Q(t)) portion, which are further processed to remove a DC component).

    PNG
    media_image1.png
    733
    801
    media_image1.png
    Greyscale

a signal processor electrically connected to the differential element for receiving the first and second derivative signals, the signal processor is configured to demodulate the first and second derivative signals and output a first demodulated signal. (Xu, paragraph 0064,0068 and Equation (8), “Then, two  baseband signals, the in-phase signal I(t) and quadrature signal Q(t) can be derived from R(t).  [0066] After identifying the DC component offsets, the displacement signal x(t) can be derived using the arctangent demodulation method. [0068] Phase demodulation solution. To overcome the limit of arctangent demodulation, an extended “differentiate and cross-multiply” (DACM) technique may be used to avoid the phase unwrapping problem. The technique computes a derivative to the arctangent-demodulated phase information first. … where .omega.(t) is related to the velocity function of the cardiac motion, and Q’(t) and I’(t) denote the time derivative of Q(t) and I(t), respectively.”; the I/Q signals are sent to the phase demodulator; that the phase demodulator includes a differentiation of the arctangent signal which is arctan (Q(t) / I(t)); that the modulator has an output of a first demodulated signal based on the demodulated Q’(t) and I’(t) which are the time derivatives of Q(t) and I(t), respectively; that the output is .omega.(t) as shown by equation 8 below).

    PNG
    media_image2.png
    155
    671
    media_image2.png
    Greyscale

Xu does not explicitly teach:
an IQ mixer configured to output a first mixed signal and a second mixed signal;
a differential element electrically connected to the IQ mixer for receiving the first and second mixed signals, the differential element is configured to differentiate the first and second mixed signals and output a first derivative signal and a second derivative signal; and.
Collier teaches:
an IQ mixer configured to output a first mixed signal and a second mixed signal; (Collier, figures 1 and 8, column 3, lines 27-36, “The direct conversion receiver shown in FIG. 1 comprises an antenna 10 which is connected to first and second mixers 12, 14 to which local oscillator signals sin(.omega..sub.c(t)) and cos(.omega..sub.c(t)) are applied, respectively. The local oscillator signals have a frequency corresponding to or slightly offset from the carrier frequency of an signal received at the antenna 10. As a result of the mixing and subsequent low pass filtering quadrature related signals I, Q are obtained at baseband or zero-IF frequencies.”; that two mixers are well known in the art, and typically two mixers are used to demodulate the I and Q signals. Examiner note: Figure 8 is a slight adaptation of figure 1 with the same reference numbers).

    PNG
    media_image3.png
    458
    738
    media_image3.png
    Greyscale

a differential element electrically connected to the IQ mixer for receiving the first and second mixed signals, the differential element is configured to differentiate the first and second mixed signals and output a first derivative signal and a second derivative signal; and (Collier, column 4, lines 3-14, Column 5, lines 25-28, “This problem is mitigated in the direct conversion receiver made in accordance with the present invention by providing differentiating circuits 26, 28 in the signal paths from the capacitors 16, 18 to the respective inputs of the demodulator 20.  The action of the differentiating circuits 27,28 is to remove any d.c. component from the I and Q signals and to perform a frequency shaping which enables the demodulator to recover correctly the modulating information. [Column 5, lines 25-28] In order to overcome this problem the circuit of FIG. 1 shows the provision of a peak detector 34 connected between the differentiating circuits 26, 28 and the inputs to the demodulator 20.”; a circuit that differentiates the I and Q mixer signals, that the differentiated signals are further processed by a peak detector 34).
In view of the teachings of Collier it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu at the time the invention was made in order to remove D.C. component from a received I and Q data to correctly recover demodulated waveform (see column 1, lines 15-57).
Regarding claim 2, Xu, as modified by Collier, teaches the signal demodulation device in accordance with claim 1.
Xu further teaches the signal processor is configured for an arctangent demodulation of the first and second derivative signals. (Xu, paragraph 0068, “ [0068] Phase demodulation solution. To overcome the limit of arctangent demodulation, an extended “differentiate and cross-multiply” (DACM) technique may be used to avoid the phase unwrapping problem. The technique computes a derivative to the arctangent-demodulated phase information first. … where .omega.(t) is related to the velocity function of the cardiac motion, and Q’(t) and I’(t) denote the time derivative of Q(t) and I(t), respectively.”; an demodulation device the comprises an arctan comprising the derivatives Q’(t) and I’(t) and comprising the Q(t) and I(t) functions in equation 8).
Regarding claim 3, Xu, as modified by Collier, teaches the signal demodulation device in accordance with claim 2.
Collier further teaches wherein the arctangent demodulation of the first and second derivative signals is performed by the signal processor according to the following formulas S.sub.demod1(t) = atan{S.prime..sub.I (t) / S.prime..sub.Q (t)} wherein S.sub.demod1(t) is the first demodulated signal, S.prime..sub.I (t) is the first derivative signal and S.prime..sub.Q (t) is the second derivative signal. (Collier, column 4, line 51-column 5, lines 12, “Applying these signals to the arctan demodulator: (see equation below) where d.Phi./dt is the wanted signal.”; a signal demodulation that explicitly takes the arctan ( I’(t) / Q’(t) ). In this case, the signal is further processed to provide the change in phase over time).

    PNG
    media_image4.png
    368
    556
    media_image4.png
    Greyscale

In view of the teachings of Collier it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu at the time the invention was made in order to remove D.C. component from a received I and Q data to correctly recover demodulated waveform (see column 1, lines 15-57).
Regarding claim 4, Xu, as modified by Collier, teaches the signal demodulation device in accordance with claim 1.
Collier further teaches wherein the IQ mixer includes a first mixer and a second mixer configured to output the first mixed signal and the second mixed signal respectively. (Collier, figures 1 and 8, column 3, lines 27-36, “The direct conversion receiver shown in FIG. 1 comprises an antenna 10 which is connected to first and second mixers 12, 14 to which local oscillator signals sin(.omega..sub.c(t)) and cos(.omega..sub.c(t)) are applied, respectively. The local oscillator signals have a frequency corresponding to or slightly offset from the carrier frequency of an signal received at the antenna 10. As a result of the mixing and subsequent low pass filtering quadrature related signals I, Q are obtained at baseband or zero-IF frequencies.”; that two mixers are well known in the art, and typically two mixers are used to demodulate the I and Q signals. Examiner note: Figure 8 is a slight adaptation of figure 1 with the same reference numbers).
In view of the teachings of Collier it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu at the time the invention was made in order to remove D.C. component from a received I and Q data to correctly recover demodulated waveform (see column 1, lines 15-57).
Regarding claim 5, Xu, as modified by Collier, teaches the signal demodulation device in accordance with claim 2.
Collier further teaches wherein the IQ mixer includes a first mixer and a second mixer configured to output the first mixed signal and the second mixed signal respectively. (Collier, figures 1 and 8, column 3, lines 27-36, “The direct conversion receiver shown in FIG. 1 comprises an antenna 10 which is connected to first and second mixers 12, 14 to which local oscillator signals sin(.omega..sub.c(t)) and cos(.omega..sub.c(t)) are applied, respectively. The local oscillator signals have a frequency corresponding to or slightly offset from the carrier frequency of an signal received at the antenna 10. As a result of the mixing and subsequent low pass filtering quadrature related signals I, Q are obtained at baseband or zero-IF frequencies.”; that two mixers are well known in the art, and typically two mixers are used to demodulate the I and Q signals. Examiner note: Figure 8 is a slight adaptation of figure 1 with the same reference numbers).
In view of the teachings of Collier it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu at the time the invention was made in order to remove D.C. component from a received I and Q data to correctly recover demodulated waveform (see column 1, lines 15-57).
Regarding claim 14, Xu teaches:
A demodulation method using signal demodulation device, comprising:  (Xu, paragraph 0064, figures 3 and 4, “Then, the received signal is represented as R(t): where A is the amplitude, A is the wavelength, c is the speed of light, .omega. represents the angular velocity, .Phi.(t) is the time- varying phase, d.sub.0 is the distance between the Doppler radar and the subject, and x(t) denotes the time-varying displacement caused by cardiac motion.”;  A signal demodulator that breaks the signal into two components, an in-phase (I(t)) and quadrature (Q(t)) portion, which are further processed to remove a DC component).
a signal processor receiving and demodulating the first and second derivative signals to output a first demodulated signal. (Xu, paragraph 0064,0068 and Equation (8), “Then, two  baseband signals, the in-phase signal I(t) and quadrature signal Q(t) can be derived from R(t).  [0066] After identifying the DC component offsets, the displacement signal x(t) can be derived using the arctangent demodulation method. [0068] Phase demodulation solution. To overcome the limit of arctangent demodulation, an extended “differentiate and cross-multiply” (DACM) technique may be used to avoid the phase unwrapping problem. The technique computes a derivative to the arctangent-demodulated phase information first. … where .omega.(t) is related to the velocity function of the cardiac motion, and Q’(t) and I’(t) denote the time derivative of Q(t) and I(t), respectively.”; the I/Q signals are sent to the phase demodulator; that the phase demodulator includes a differentiation of the arctangent signal which is arctan (Q(t) / I(t)); that the modulator has an output of a first demodulated signal based on the demodulated Q’(t) and I’(t) which are the time derivatives of Q(t) and I(t), respectively; that the output is .omega.(t) as shown by equation 8 below).
Xu does not explicitly teach:
an IQ mixer outputting a first mixed signal and a second mixed signal;
a differential element receiving and differentiating the first and second mixed signals to output a first derivative signal and a second derivative signal; and.
Collier teaches:
an IQ mixer outputting a first mixed signal and a second mixed signal; (Collier, figures 1 and 8, column 3, lines 27-36, “The direct conversion receiver shown in FIG. 1 comprises an antenna 10 which is connected to first and second mixers 12, 14 to which local oscillator signals sin(.omega..sub.c(t)) and cos(.omega..sub.c(t)) are applied, respectively. The local oscillator signals have a frequency corresponding to or slightly offset from the carrier frequency of an signal received at the antenna 10. As a result of the mixing and subsequent low pass filtering quadrature related signals I, Q are obtained at baseband or zero-IF frequencies.”; that two mixers are well known in the art, and typically two mixers are used to demodulate the I and Q signals. Examiner note: Figure 8 is a slight adaptation of figure 1 with the same reference numbers).
a differential element receiving and differentiating the first and second mixed signals to output a first derivative signal and a second derivative signal; and (Collier, column 4, lines 3-14, Column 5, lines 25-28, “This problem is mitigated in the direct conversion receiver made in accordance with the present invention by providing differentiating circuits 26, 28 in the signal paths from the capacitors 16, 18 to the respective inputs of the demodulator 20.  The action of the differentiating circuits 27,28 is to remove any d.c. component from the I and Q signals and to perform a frequency shaping which enables the demodulator to recover correctly the modulating information. [Column 5, lines 25-28] In order to overcome this problem the circuit of FIG. 1 shows the provision of a peak detector 34 connected between the differentiating circuits 26, 28 and the inputs to the demodulator 20.”; a circuit that differentiates the I and Q mixer signals, that the differentiated signals are further processed by a peak detector 34).
In view of the teachings of Collier it would have been obvious for a person of ordinary skill in the art to apply the teachings of Xu at the time the invention was made in order to remove D.C. component from a received I and Q data to correctly recover demodulated waveform (see column 1, lines 15-57).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donald HB Braswell/             Examiner, Art Unit 3648